Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Calvin Edward Miller appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion. While the district court found that Miller’s career offender designation overstated his criminal history, it did not rely on the drug quantity table in calculating Miller’s sentence. See United States v. Munn, 595 F.3d 183, 192 (4th Cir. 2010). Accordingly, we affirm for the reasons stated by the district court. United States v. Miller, No. 3:11-cr-00020-GEC-RSB-1 (W.D. Va. May 11, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED